Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticiapted by Lo et al., USPN 2018/0211071.
With regard to claim 1, Lo discloses an embedded trace capacitive signet (0029, 0024) including a substrate (0029), a plurality of conductive points affixed with the substrate (0024), a user contact area that allows a user to provide capacitance to the conductive points (0070), and 0a conductive layer connecting each conductive point to the user contact area (0080).

With regard to claim 3, Lo discloses the signet of claim 1, as outlined above, and further discloses the conductive points are affixed through openings in the substrate (“extend through the substrate”, 0024).
With regard to claim 4, Lo discloses the signet of claim 1, as outlined above, and further discloses a bottom layer that covers the conductive points and the substrate (0082, 0069).
With regard to claim 5, Lo discloses the signet of claim 1, as outlined above, and further discloses the bottom layer contains graphics (geometric shapes, 0080).
With regard to claim 6, Lo discloses the signet of claim 1, as outlined above, and further discloses the substrate is rectangular (Figure 8B and 8C).
With regard to claim 7, Lo discloses the signet of claim 1, as outlined above, and further discloses the user contact area is located along a side of the substrate (0069).
With regard to claim 8, Lo discloses the signet of claim 1, as outlined above, and further discloses the conductive layer is a planar 5sheet of conductive material (0066) in electrical contact with the conductive points and the user contact area (0070, 0080).
With regard to claim 9, Lo discloses the signet of claim 1, as outlined above, and further discloses the conductive layer includes conductive traces in electrical contact with the conductive points (0100) and the user contact area (0070, 0080).
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 10, Lo discloses the signet of claims 1-9, as outlined above, but does not disclose the top layer including a main area and a punched out area, the punched out area being foldably connected to the main area to form a foldable handle, the conductive layer including a main area and a punched out area, the punched out area of othe conductive layer being the user contact area and further being foldably connected to the main area of the conductive layer to align with the foldable handle formed by the top layer, thus creating a foldable handle with a user contact area to allow a user to provide capacitance to the conductive points when the user grasps the foldable handle. Adding this limitation to Lo would not have been obvious to one of ordinary skill in the art, prior to the instant effective filing date, without the benefit of hindsight. Claims 11-20 are allowable for the same reasons as indicated for parent claim 10.
References Cited
Polemi, USPN 2017/0187118, discloses a substrate with conductors that is made for folding (0009), but is not seen as reading on the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434